DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 17, 22, and 23 directed to methods of treating soft contact lenses in the reply filed on 24 October 2022 is acknowledged.  The traversal is on the ground(s) that as amended, the claims now share a common technical feature representing an advance in the art.  This is not found persuasive because the claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application.  MPEP §818.02(a) (indicating that “[w]here claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only”) (emphasis added).
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 9, 14-17, 22, and 23 are pending.
Claims 9 and 14-16 are withdrawn from consideration as directed to a non-elected invention.
Claims 17, 22, and 23 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a description of the manner in which the copolymer P is to be used to affect the treatment of a contact lens.  It is unclear whether the claim encompasses the bonding of the copolymer P to the surface of the contact lens during manufacturing, whether the copolymer P is to be incorporated into a solution used in establishing the commercial availability of the contact lens, or whether the copolymer P serves as a comfort-enhancing eyedrop solution to be applied to the ocular surface in conjunction with the application of the contact lens to the ocular surface.  
Appropriate clarification is required.

Claims 22 and 23 recite the limitation "the treating solution for soft contact lenses" in Claim 17.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of compact prosecution, the examiner will presume that applicants intended Claim 17 to incorporate language to the effect of “exposing the soft contact lens to a treating solution containing copolymer P.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S. PGPub. 2015/0024987), in view of Sawyer (WO2016/145204).
Applicants claims are directed to the use of a copolymer P which combines defined quantities of 2-aminoethyl methacrylate hydrochloride with defined quantities of 2-methacryloyloxyethyl phosphorylcholine to provide a polymer falling within a defined range of molecular weight.  As set forth above concerning the indefiniteness of the claims, the examiner presumes that applicants intended Claim 17 to incorporate language to the effect of “exposing the soft contact lens to a treating solution containing copolymer P.”  Dependent Claims 22 and 23 specify that the method employs exposing the contact lens to a solution containing the copolymer: as the description of the solution of “shipping solution: or “care product” fail to introduce any structural limitations on either the composition described or the method claimed, these bits of language are considered descriptions of intended uses of the compositions claimed and therefore fail to impose structural or methodologic limitations on the method claimed.  Therefore, any solution containing the copolymer P in conjunction with its application to a soft contact lens will serve to address Claims 22 and 23.
Matsuoka describes solutions for use with soft contact lenses as, among others shipping solutions and care articles, containing a copolymer having an average molecular weight in the range of 5,000-2,000,000 combining subunits having a phosphorylcholine group.  (Abs.; [0024]).  Subunit 2, referred to as the “PC monomer,” includes the elected 2-methacryloyloxyethyl phosphorylcholine.  [0031].  Aminoethyl methacrylate represents an additional monomer Matsuoka describes as includable in the copolymer.  [0035].  Matsuoka indicates that the amount of additional monomer should not represent more than 50% molar ratio of the PC monomer used in the compositions.  [0037].  While these ranges of molecular weight and ratio of PC to methacrylate monomer are not identical to those of the instant claims, the ranges overlap and therefore render the claimed ranges obvious.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Matsuoka indicates that the solutions may take the form of packaging or care solutions used by combining the solutions containing the copolymer with soft contact lenses.  [0052-55].
While specifying the use of aminoethyl methacrylate as an additional monomer in the ophthalmic compositions described, Matsuoka does not specify that the aminoethyl methacrylate is the hydrochloride salt.
This is cured by the teachings of Sawyer, which indicates that at the time of the instant application, aminoethyl methacrylate hydrochloride was known to be useful as a monomeric subunit combinable with phosphorylcholine-containing monomers used in forming ophthalmically useful copolymers.  (Pg.18, L.6-16; Pg.36, L.6-7).
It therefore would have been prima facie obvious to one having ordinary skill in the art to have used aminoethyl methacrylate hydrochloride as the aminoethyl methacrylate Matsuoka describes as an additional component combinable with 2-methacryloyloxyethyl phosphorylcholine to provide a soft contact lens care/shipping solution.  This is because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613